Citation Nr: 1105215	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  10-40 486	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran, who was the Appellant, had active service from 
October 1972 to October 1975.  He died in November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah. 


FINDINGS OF FACT

1.  The Veteran in this case, who was the appellant, served on 
active duty from October 1972 to October 1975.

2.  On December 8, 2010, the Board was notified by the Veteran's 
attorney that the Veteran died in November 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran appellant died during the pendency of 
the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran, and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  The 
Board's dismissal of this appeal does not affect the right of an 
eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . ." 

As discussed above, the Board is dismissing the Veteran's appeal, 
as he has died.  The Board notes that the Veteran's son, through 
his attorney, in December 2010 submitted to the Board a request 
for substitution in the appeal.  This request was accompanied by 
a completed VA Form 21-0847, Request for Substitution of Claimant 
Upon Death of Claimant.  The son is represented by the same 
attorney who was representing the Veteran at the time of his 
death.  At a Board videoconference personal hearing in December 
2010, the Veteran's son's attorney appeared before the 
undersigned to present evidence and argument in pursuit of the 
putative claim for the Veteran's son for accrued benefits as a 
substituted party.  

The record shows, however, that the requests for substitution 
were presented directly to the Board, and not to the Regional 
Office, as they should have been.  It is likely for this reason 
that the RO has yet to make a determination as to the son's 
actual eligibility to substitute in the appeal.  See Fast Letter 
10-30 (Aug. 10, 2010) (if the original claimant dies on or after 
the date the appeal was certified and transferred to the Board, 
but before the Board issues a decision on the appeal, the Board 
will dismiss the appeal and return the file to the Agency of 
Original 


Jurisdiction (AOJ), and the AOJ will make a determination in the 
first instance regarding eligibility for substitution).  
Consequently, the proper course at this juncture is dismissal of 
the Veteran's appeal.  The Board trusts the AOJ will then take 
action on the son's request for  substitution.


ORDER

The Veteran's appeal is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


